Citation Nr: 1601724	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  10-16 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right shoulder disability, to include status post rotator cuff repair and degenerative joint disease (DJD).

2. Entitlement to service connection for a left knee disability, to include DJD.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran, his mother, and his sister




ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board remanded the issues on appeal for additional development in November 2014. The records, hearing transcript and medical opinion having been obtained, the Board finds the directives have been substantially complied with and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998). As part of the remand, the Board reopened both service connection claims on appeal. As such, the issue of reopening will not be addressed here.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2014. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

A right shoulder disability, to include a rotator cuff tear and DJD, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability, to include a rotator cuff tear and DJD, have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in March 2008, prior to the initial unfavorable adjudication in December 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board and Decision Review Officer hearings, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ and Decision Review Officer noted the current appellate issue at the beginning of the hearings, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearings.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file, including VA treatment records from the Hampton VA Medical Center from 1980 forward. All identified private treatment records, as well as the Veteran's Social Security Administration (SSA) records, have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, VA obtained a medical opinion in March 2015. The opinion was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and provided a sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for a right shoulder disability. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and obtained an adequate medical opinion, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include DJD, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for right shoulder disability. Treatment records reflect that the Veteran has diagnoses during the appellate period of a torn rotator cuff and DJD of the right shoulder. Thus, a current disability has been established. Service treatment records reflect complaints of a right shoulder issue following a blood donation in January 1977. The Veteran himself has indicated that he injured his shoulder in service after falling off some stacked boxes. This is corroborated by a statement submitted by the Veteran's brother, which indicates that in approximately September 1978 he saw his brother and he was complaining about a right shoulder injury after falling off some boxes. These lay statements are competent, and there is no evidence that they are not credible. As such, based on the evidence of record an in-service event, injury or disease has been shown. Thus, the dispositive issue in this case is the presence of a nexus between the Veteran's current right shoulder disability and his in-service injury.

The Veteran has argued that his current disability is causally related to his in-service fall. While the Veteran is competent to report persistent lay observable symptoms, such as pain, he is not competent to opine as to the presence of a medical nexus between his current shoulder disability and his in-service fall, as to provide such an opinion requires medical expertise. Jandreau, 492 F.3d 1372.

While the Veteran is competent to state that his right shoulder pain has been persistent since service, his statements in this respect have been inconsistent. Specifically, on his April 1980 separation report of medical history the Veteran specifically denied a history of right shoulder pain or injury despite endorsing a history of other orthopedic issues, specifically with his knees and feet. The Veteran also did not report any shoulder issues at the corresponding medical examination. 

VA obtained a medical opinion in March 2015, as an addendum to the April 2013 VA examination that was provided. In that opinion, the examiner indicated that it was less likely than not that the Veteran's right shoulder disability was causally related to his reported fall in-service, which the examiner supported with two main lines of reasoning. First, the examiner noted that the Veteran reported the injury as occurring in 1977, and that he stated that his duties in the military involved heavy pushing, pulling, lifting and carrying. Further, the examiner noted that following service the Veteran was employed in a variety of heavy labor jobs, including delivering heavy construction materials and as an auto mechanic, all of which according to the Veteran involved lifting, carrying, pushing, and pulling tasks. In light of this work history both in and after service, the examiner found that it is highly improbable, if not impossible, that the Veteran would have been able to perform such heavy labor work with a torn rotator cuff. As such, the examiner determined that it was not likely that the torn rotator cuff was present at the Veteran's separation in 1980.

Second, the examiner noted that a treatment record from December 1989 showed the Veteran was hit on the right shoulder by a heavy steel door. It was following this incident that treatment for a right shoulder issue became persistent or continuous. The examiner attached particular significance to the fact that, after being hit with the steel door, the Veteran was examined and found to have bicep tendon tenderness, which the examiner noted to be a common symptom of rotator cuff tears. The examiner further noted that when the Veteran was finally diagnosed with a torn rotator cuff and SLAP lesion based on MRI testing, the tear was noted to involve the long biceps tendon, which was the same area injured by the door. Thus, the examiner reasoned that it was more likely that the torn rotator cuff stemmed from the 1989 door injury as opposed to active duty service. The examiner further noted that the DJD that has developed since was linked to the several surgeries the Veteran has had on the right shoulder to repair the rotator cuff injury.

There is no evidence that the examiner is not competent or credible, and as the opinion is supported by an extensive review of the records and a well-reasoned rationale, the Board finds that it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295. The Board briefly notes that the March 2015 examiner, in providing her opinion, did note that a causal relationship was within the realm of medical plausibility. However, the examiner in the same sentence clearly stated that, despite that fact, it was less likely than not that the current disability was related to service. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012). The opinion is clearly one which is negative in nature, and the fact that the examiner admitted that a nexus was within the realm of possibility, does not undermine the overall conclusion that it is less likely than not related. Instead, the examiner is merely indicating that while there is some possibility, it does not rise to the level of at least as likely as not in this case.

VA and private treatment records reflect on-going treatment for right shoulder pain. SSA records also show that in 2006 Veteran applied for SSA disability based at least in part on a right shoulder disability. However, these records are silent for any opinions linking the Veteran's right shoulder disability to his in-service injury. While several records do note the presence of a fall in-service, these notations are merely recitations of the Veteran's account of the injury, and do not constitute competent medical opinions concerning the presence of a nexus. LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Based on the competent and credible lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right shoulder disability is causally related to his active duty service. The Veteran is not competent to provide a medical opinion concerning the presence of a nexus, and his statements concerning persistent pain since service are inconsistent with the separation medical history and examination and are therefore entitled to no probative weight. Moreover, the March 2015 opinion indicated it was less likely than not that the rotator cuff tear was related to service as the Veteran would have been incapable of performing his manual labor jobs in service and post service had it been present, and the injury itself is more likely linked to a post-service injury involving being hit with a steel door. As the third element has not been met, service connection is not warranted on a direct basis.

Turning to service connection based on chronic diseases and continuity of symptomatology, the Veteran has a current diagnosis of right shoulder DJD, which is encompassed by the broader listed term of arthritis and is therefore considered a chronic disease for VA purposes. 38 C.F.R. § 3.309(a). As such, service connection based on the presumption in favor of chronic diseases and continuity of symptomatology are potentially applicable.

However, the preponderance of the evidence is against a finding that the right shoulder disability manifested to a sufficient degree either in-service or within the first post-service year. Service treatment records note a lone complaint of right shoulder pain in 1977, but no further incidents of pain or treatment for an injury following that. The April 1980 separation examination notes no complaints or diagnoses of a right shoulder condition, and the Veteran denied any history of a right shoulder injury or pain on the corresponding report of medical history. Treatment records are silent for any complaints of a right shoulder injury or pain until years after service. 

As there is no competent and credible evidence of either sufficient manifestation in-service to identify the disease entity or manifestation to a compensable degree in the one year following separation, service connection based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's right shoulder disability is causally related to his service, or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a right shoulder disability, to include status post rotator cuff tear and DJD, is denied.


REMAND

The duty to assist includes providing a medical opinion when such is necessary to make a decision on the claim. 38 C.F.R. § 3.159(c). In this case, in the March 2015 addendum opinion the examiner noted that the Veteran was diagnosed in 1980 with bilateral patellar irregularities, which the examiner described as a congenital condition. While the opinion is otherwise adequate for VA purposes, the notation that the Veteran's left knee disability is one that is congenital in nature requires that an opinion be rendered as to whether the condition is a congenital disease or defect, as well as whether there was aggravation of a disease or superimposition of a disability on top of a defect. As such, the Board must unfortunately remand the claim a second time for another addendum opinion addressing these issues.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the examiner who provided the March 2015 VA opinion, or another appropriate medical professional if the examiner is unavailable. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following questions:

a) With respect to the Veteran's left knee patellar irregularity (see July 1980 VA treatment record), explain whether the irregularity is a congenital or developmental defect or disease. [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

b) If it is a congenital or developmental defect, explain whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed injury or disease in service that resulted in additional left knee disability.  

c) If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed active service.

If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disease WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


